DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 17, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suwa et al. (US 2010/0316953). 	Regarding claim 1, Suwa et al. disclose “a coating composition (paragraph 10), comprising  	a component (S): organosilicon compounds and/or a silicon-containing substance which is a hydrolyzate thereof (paragraph 10); and  	a component (T): modified metal oxide colloid particles (paragraphs 38-39) having an average particle diameter of 2 to 100 nm (paragraph 40),  	wherein the organosilicon compounds of the component (S) include  	a component (S1): an organosilicon compound which includes at least one hydrolyzable group selected from the group consisting of an alkoxy group, an aryloxy group, an aralkyloxy group and an acyloxy group and does not have a nitrogen-containing heterocyclic structure (Formula 1 or Formula 2), and  	a component (S2): an organosilicon compound having a nitrogen-containing heterocyclic group (Formula 4 or Formula 5).” 	Regarding claim 2, Suwa et al. further disclose “wherein the component (S2) is an organosilicon compound having a nitrogen- containing heterocyclic group containing 1 to 3 nitrogen atoms (Formula 4, paragraph 11).” 	Regarding claim 3, Suwa et al. further disclose “wherein the component (S2) is an organosilicon compound having a nitrogen- containing heterocyclic group which contains 1 to 3 nitrogen atoms and has 5 to 30 ring-forming atoms (Formula 4, paragraph 11).” 	Regarding claim 4, Suwa et al. further disclose “wherein the component (S2) is a compound of the following Formula (III):

    PNG
    media_image1.png
    64
    667
    media_image1.png
    Greyscale

(in Formula (III),  	R5 is a C1-8 alkyl group, alkoxyalkyl group, or acyl group, R6 is a methylene group or a C2-20 alkylene group, R7 is a nitrogen-containing heterocyclic group containing 1 to 3 nitrogen atoms, and n is an integer of 1 to 3) (Formula 5, paragraph 29).” 	Regarding claim 5, Suwa et al. further disclose “wherein R7 is a nitrogen-containing heterocyclic group which contains 1 to 3 nitrogen atoms and has 5 to 30 ring-forming atoms (Formula 5, paragraph 29).” 	Regarding claim 6, Suwa et al. further disclose “wherein a nitrogen-containing heterocycle in the nitrogen-containing heterocyclic group is a pyrrole ring, a pyrrolidone ring, an indole ring, an indoline ring, a carbazole ring, a pyridine ring, a piperidine ring, a pyrimidine ring, a quinoline ring, a pyrazole ring, an imidazole ring, an imidazoline ring, an imidazolidine ring, a benzimidazole ring, a triazole ring, a benzotriazole ring, or a triazine ring (see the compounds listed after paragraph 36: Chem. 3).” 	Regarding claim 7, Suwa et al. further disclose “wherein the component (S1) is at least one organosilicon compound selected from the group consisting of compounds of the following General Formula (I) and compounds of the following General Formula (II):
    PNG
    media_image2.png
    37
    269
    media_image2.png
    Greyscale
 (wherein,  	R1 and R3 are each independently an alkyl group, an aryl group, a halogenated alkyl group, a halogenated aryl group or an alkenyl group, or  	an organic group which is a monovalent organic group having an epoxy group, an acryloyl group, a methacryloyl group, a mercapto group, a ureido group, an amino group or a cyano group and which is bonded to a silicon atom via an Si-C bond,  	R2 is a C1-8 alkyl group, aryl group, aralkyl group, alkoxyalkyl group, or acyl group, and  	a and b are each independently an integer of 0, 1, or 2, and a+b is an integer of 0, 1, or 2) (Formula 2)
    PNG
    media_image3.png
    59
    292
    media_image3.png
    Greyscale
(wherein,  	R4 is a C1-5 alkyl group,  	X is a C1-4 alkyl group or acyl group,  	Y is a methylene group or a C2-20 alkylene group, and  	c is an integer of 0 or 1).” 	Regarding claim 8, Suwa et al. further disclose “wherein a mass proportion of the component (S2) contained is 3 to 1,200 parts by mass with respect to a total mass of 100 parts by mass of the component (S1) (paragraph 37).” 	Regarding claim 9, Suwa et al. further disclose “wherein a proportion of the component (S) contained is 25 to 300 parts by mass with respect to 100 parts by mass of the modified metal oxide colloid particles of the component (T) (paragraph 41).”
	Regarding claim 17, Suwa et al. further disclose “an optical member having a cured film formed from the coating composition according to claim 1 on the surface of an optical substrate (paragraph 107).” 	Regarding claim 18, Suwa et al. further disclose “characterized by further comprising an anti-reflective coating on the surface of the cured film formed on the surface of the optical substrate (paragraph 107).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. in view of Iijima et al. (JP2001123115).
 	Regarding claim 10, Suwa et al. disclose all that is claimed, as in claim 1 above, including that the particles can be chosen appropriately based upon the refractive index of a desired coating, and exemplify a range of refractive index values of 1.60 to 1.80 (paragraph 39).  Suwa et al. fail to disclose “wherein the component (T) is modified metal oxide colloid particles (C) having an average particle diameter of 2 to 100 nm, and the colloid particles (C) include metal oxide colloid particles (A) having an average primary particle diameter of 2 to 60 nm as nuclei and with the nuclei surface coated with a coating composed of inorganic oxide colloid particles (B) having an average primary particle diameter of 1 to 4 nm.”  However, Iijima et al. disclose colloid particles as recited (paragraph 27) used for the same purpose (title, paragraph 1) as Suwa et al. and which results in an optical member which has no interference fringes and has a uniform reflection color, and has a refractive index between 1.54 and 1.70 (paragraph 8).    
 	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the colloid particles of Iijima et al. as the particles of Suwa et al. because they have been shown to be suitable for use in coatings to provide a refractive index between 1.60 and 1.70, and/or because one having ordinary skill in the art would expect them to result in an optical member which has no interference fringes and which as a uniform reflection color.  	Regarding claim 11, Iijima et al. further disclose “wherein the component (T) is modified metal oxide colloid particles (C) in which one or more intermediate thin film layers formed of any one of a single oxide of at least one of atoms selected from the group consisting of Si, Al, Sn, Zr, Sb, Nb, Ta and W, a composite oxide of two or more of atoms selected from the same group, or a mixture of the single oxide and the composite oxide are interposed between the metal oxide colloid particles (A) serving as nuclei and the inorganic oxide colloid particles (B) serving as a coating (paragraphs 10, 12, and 13).” 	Regarding claim 12, Suwa et al. further disclose “wherein the modified metal oxide colloid particles (C) are obtained by bonding the organosilicon compound of the component (S1) to at least a part of the surface (paragraph 38).” 	Regarding claim 14, Iijima et al. further disclose “wherein the metal oxide colloid particles (A) are composite oxide colloid particles which contain a Ti oxide as a main component (paragraph 29) and further contain an oxide of one or more metals selected from the group consisting of Fe, Cu, Zn, Y, Zr, Nb, Mo, In, Sn, Sb, Ta, W, Pb, Bi and Ce (paragraph 29).” 	Regarding claim 15, Iijima et al. further disclose “wherein the inorganic oxide colloid particles (B) are colloid particles of an oxide of one or two or more atoms selected from the group consisting of Si, Al, Sn, Zr, Mo, Sb and W (paragraph 29).” 	Regarding claim 16, Suwa et al. disclose all that is claimed, as in claim 1 above, except “further comprising one or two or more curing catalysts selected from the group consisting of a metal salt, a metal alkoxide and a metal chelate compound.”  However, Iijima et al. disclose providing a metal chelate as a curing catalyst (paragraph 17) in order to accelerate the reaction (paragraph 45).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide a metal chelate in the invention of Suwa et al. in order to accelerate the reaction.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al.  and Iijima et al., further in view of Asada et al. (EP 3101075B1). 	Regarding claim 13, Suwa et al., as modified, disclose all that is claimed, as in claim 12 above, except “wherein the organosilicon compound is an organosilicon compound having a ureido group.” However, Asada et al. disclose using an organosilicon with a ureido group to bond to the surface of the particles in order to improve adhesion and scratch resistance (paragraph 84).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use an organosilicon with a ureido group in the modified composition of Suwa et al. in order to improve adhesion and scratch resistance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853